Title: To James Madison from William C. C. Claiborne (Abstract), 4 March 1805
From: Claiborne, William C. C.
To: Madison, James


4 March 1805, New Orleans. “Messrs P Madan and Joseph McNeill two respectable Merchants of this City were requested by Captain Davis and myself to examine the old Custom House and to give their opinion as to the Rent per month which should be paid to the United States for the use thereof.
“I now enclose you a Copy of the Award, and of an agreement which I have entered into with Captain Davis. The Rent from the first of August to the first of February has been paid to me; Captain Davis had a Claim against the United States for public Services rendered by my order for one hundred dollars and the balance due from him to the United States to Wit three hundred and fifty Dollars has been paid to me, and for which I am accountable, as also for all the Monies which I may receive on account of my late arrangement with Captain Davis. I trust the disposition I have made of this Public Building will be approved. I thought it better to Rent it by the month than that it should remain unoccupied.”
